          Case 6:20-cv-06041-DGL Document 12 Filed 10/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ARTHUR ALEXANDER MATTHEWS,
                                                                       DECISION AND ORDER
                                       Plaintiff,
                                                                       20-CV-6041L
                       v.


HUD, Rochester Housing Authority, Section Eight,

                              Defendant.
________________________________________________



        Plaintiff Arthur Alexander Matthews, appearing pro se, brings this action against the U.S.

Department of Housing and Urban Development (“HUD”), under the Housing Act, 42 U.S.C.

§ 1437 et seq. Although the basis for his claim is difficult to discern, it appears that plaintiff

alleges that he was wrongfully terminated from participation in the Section 8 housing program,

which provides rental assistance to low-income families. See 42 U.S.C. § 1437f. Plaintiff seeks

$80,000 that he claims was “illegally taken” from him in connection with this matter. Complaint

at 8.

        HUD has moved to dismiss the complaint under Rule 12 of the Federal Rules of Civil

Procedure. The motion is granted.

        At the outset, the complaint fails to allege any facts showing that plaintiff’s rights were

violated. He simply alleges that his rights were violated “in every way” when he was “illegally

kick[ed] off Section Eight ... .” Complaint at 7. He has not identified the rights in question, or

the manner in which they were violated. The complaint is therefore subject to dismissal under

Rule 12(b)(6).
          Case 6:20-cv-06041-DGL Document 12 Filed 10/21/20 Page 2 of 3




       While the Court might in some circumstances be inclined to give plaintiff a chance to

amend his complaint, that would be futile here. The Housing Act does not create a private cause

of action for damages against HUD. See Weaver v. N.Y.C. Housing Auth., No. 19-CV-10760,

2019 WL 7116141, at *4 (S.D.N.Y. Dec. 20, 2019); Tate v. Supervisor HUD, No. 18-CV-148,

2018 WL 3068542, at *4 (W.D.Pa. June 21, 2018); Padilla v. Nationstar Mortgage, 18-CV-14,

2018 WL 2209766, at *4 (W.D.Tex. May 14, 2018). Thus, this case does not present a simple

pleading defect, but a fundamental failure to state a viable claim.

        Though my conclusion that plaintiff has failed to state a cognizable claim against HUD

renders it unnecessary to reach HUD’s other arguments, I also agree with HUD that to the extent

that the complaint can be read as asserting a Bivens claim for the violation of his constitutional

rights, such claim must be dismissed for lack of subject matter jurisdiction. See Hadwan v.

United States Dep’t of State, No. 17cv578, 2019 WL 4889373, at *2 (S.D.N.Y. Oct. 3, 2019). It

also appears, as HUD asserts, that plaintiff has never properly served the United States under

Rule 4(i)(1) of the Federal Rules of Civil Procedure, despite being given notice and a reasonable

opportunity to cure that defect. See Kurzberg, 619 F.3d 176, 178 (2d Cir. 2010). The complaint

is subject to dismissal on that basis as well.

       Plaintiff has also filed a morion for an extension of time to file a notice of appeal (Dkt.

#10). On the motion form, plaintiff indicates that he seeks to appeal a decision entered on

January 21, 2020.

       No decision or order was issued or entered on that date. That is the date on which the

complaint was filed. No orders were issued by this Court until January 28, when the Court




                                                 -2-
         Case 6:20-cv-06041-DGL Document 12 Filed 10/21/20 Page 3 of 3




granted plaintiff’s motion for leave to proceed in forma pauperis. In short, there is nothing to

appeal. Plaintiff’s motion for an extension of time is therefore denied as moot.



                                         CONCLUSION



       Defendant’s motion to dismiss the complaint (Dkt. #6) is granted, plaintiff’s motion for

an extension of time to appeal (Dkt. #10) is denied, and the complaint is dismissed.

       IT IS SO ORDERED.




                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       October 21, 2020.




                                                -3-
